Citation Nr: 0514500	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Procedural History 

The veteran served on active duty from October 1948 to August 
1952.

In June 1997, the RO received the veteran's claim of 
entitlement to service connection for a low back condition.  
The April 1999 rating decision denied the veteran's claim.  
The veteran disagreed with the April 1999 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2000.

The veteran testified before a RO hearing officer in December 
1999 and before the undersigned Veterans Law Judge (VLJ) at a 
Travel Board hearing held at the RO in April 2002.  
Transcripts of both hearings have been associated with the 
veteran's VA claims folder.

In April 2003, the Board undertook additional evidentiary 
development of this case pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) codified at 38 C.F.R. 
§ 19.9(a)(2) (2002).  The requested development was 
accomplished, to the extent possible.  However, in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated portions of the 
new regulation.  The Federal Circuit specifically noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  See also Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

For this reason, the case was remanded to the RO by the Board 
in August 2003. That development has been completed.  In 
February 2005, the Agency of Original Jurisdiction (AOJ), 
through the VA Appeals Management Center (AMC), issued a 
supplemental statement of the case (SSOC) which continued to 
deny the claim.  
The case is once again before the Board.  


FINDINGS OF FACT

1.  The veteran has a currently diagnosed back disability, 
degenerative arthritis.  

2.  The veteran complained of back pain service; arthritis 
was not diagnosed during service.  
  
3.  The competent and probative medical evidence of record 
does not indicate that the veteran's current back disability 
is related to his military service or any incident thereof.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
military service, and may nor be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection of a back 
condition.  Essentially, he contends that his current back 
condition is related to complaints of back pain during 
service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Although the claim precedes the 
enactment of the VCAA (the veteran's claim was received in 
June 1997), the veteran was notified by the February 2002 
SSOC and the February 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in March 
2004, which was specifically intended to address the 
requirements of the VCAA.  The March 2004 letter from the RO 
explained in detail the evidence needed to substantiate his 
claims, such as private and VA medical records.  
Specifically, the letter advised the veteran that in order to 
show entitlement to service connection there must be evidence 
of a current disability, an in-service injury and medical 
evidence of a relationship between the current disability and 
the in-service injury.  Thus, this letter, along with the 
February 2002 SSOC and the February 2005 SSOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case and what evidence was already of 
record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 letter, the veteran was informed that VA is responsible 
for getting "records held by Federal agencies to include 
your service medical records, and medical records at VA 
hospitals."  The letter further advised that VA would make 
"reasonable efforts to ...get private records or evidence 
necessary to support your claim".  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its March 2004 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them....  It's still your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  
[Emphasis as in the original letter.]  The veteran was also 
informed that he was responsible to sign a release to give VA 
the authority to request documents from private sources.  

The March 2004 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all-relevant evidence 
could be obtained.  [See the March 2004 letter, pages 4, 5.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter directed the 
veteran "If there is any other evidence or information that 
you think will support your claim please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the March 2004 letter expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the AOJ through the AMC in February 2005, 
prior to the expiration of the one-year period following the 
March 2004 VCAA letter, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the VA from making a decision 
on a claim before the expiration of the one-year period 
referred to in that subsection.  In this case, the letter 
sent to the veteran expressly notified him that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
by rating decision in April 1999.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The Board notes, however, that such 
a situation was a practical and legal impossibility, because 
the initial adjudication pre-dated the enactment of the VCAA; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  
Additionally, the veteran's claim was readjudicated by the 
AOJ in February 2005, after the veteran had received complete 
VCAA notice.  The veteran has been afforded appropriate 
opportunity to respond to such notice.  Thus, any concerns 
expressed in Pelegrini have been rectified.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private 
medical records, VAMC outpatient treatment records, and lay 
statements.  During the course of the claim, the veteran was 
accorded VA Compensation and Pension (C & P) examinations in 
February 1998 and in April 2004.  

The veteran has indicated that certain of his medical 
records, specifically those for the period immediately 
following his discharge, were destroyed in a house fire and 
are therefore unavailable.  Additionally, during his May 1999 
hearing, the veteran testified that 1968 x-rays taken by the 
veteran's employer documented a back disability.  
Subsequently, VA requested additional information from the 
veteran to obtain those records.  By correspondence from the 
veteran received in June 2003, the veteran advised that 
medical records from the employer were unavailable. The 
veteran has not identified any relevant, unobtained evidence.  
Therefore, the Board finds that all identified and relevant 
evidence which is available has been obtained and associated 
with the veteran's claims folder.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran presented sworn testimony before the RO hearing 
officer in December 1999 and before the undersigned at a 
Travel Board hearing at the RO in April 2002.  A copy of 
these transcripts have been associated with the veteran's VA 
claims folder.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2004). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual Background

The veteran's service medical records have been obtained and 
associated with his claims folder.  The records indicate that 
the veteran sought treatment for a "bad back" in August 
1951.   The handwritten record indicates a report of a back 
injury in 1949.  The records also include an October 1951 
radiology referral for a lumbar spine x-ray.  The 
radiographic report indicates "no radiographic evidence of 
bone or joint pathology."  

There are no medical records until over four decades after 
service.  Private medical indicate that the veteran was 
treated for a lumbosacral strain which was noted to be 
resolved in March 1996.  

An October 1996 private medical opinion of Dr. E.T. indicated 
that he had treated the veteran for lower back pain following 
an April 1995 motor vehicle accident.  Dr. T. further stated 
that Osteoarthritis in the lumbar spine was noted in x-rays 
taken in April 1995.  Dr. T. opined that the accident 
"possibly" aggravated preexisting arthritic changes in the 
veteran's low back.  The etiology and onset of the 
preexisting arthritic changes was not discussed.  

The report of a February 1998 VA medical examination is of 
record.  The examination was conducted without reference to 
the veteran's claims folder.  The veteran reported an in-
service diagnosis of lumbar arthritis.  The examiner 
diagnosed low back pain and arthritis; no nexus opinion was 
included.  

There are of record two lay statements.  An August 1998 lay 
statement from the veteran's daughter indicated that she 
witnessed her father suffering from back pain and using 
topical medications for his back beginning in approximately 
1957.  She noted that the veteran reported an in-service 
injury. A November 1998 lay statement of a fellow service 
member, A.B, indicated that the veteran suffered from back 
pain during service and was diagnosed with lumbar arthritis 
during service.  

During the April 2002 hearing before the undersigned VLJ, the 
veteran testified that he suffered an injury to his back 
during service and sought follow up medical care during 
service due to ongoing episodes of pain.  The veteran 
testified that his back has continued to hurt since service.  
He further testified that he was diagnosed with lumbar 
arthritis during service.  The veteran also testified that 
medical records for treatment of his back condition in the 
1950s were unavailable after having been lost in a house 
fire.  

An April 2004 VA examination indicates that the veteran was 
treated for back pain in service.  Dr. J.D. diagnosed severe 
degenerative arthritis of the veteran's lumbar spine.  Dr. D. 
concluded that arthritis was not as least as likely as not 
related to the veteran's 1951 complaints of back pain.  

Analysis

The veteran seeks entitlement to service-connection of a back 
condition.  Essentially, he contends that the back pain he 
experienced in service is related to his current low back 
disability.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With respect to Hickson element (1), current disability, the 
medical evidence of record includes the April 2004 VA 
examination, which diagnosed severe degenerative arthritis in 
the veteran's back.  

With respect to element (2), in-service incurrence of disease 
or injury, the Board will separately address disease and 
injury.

Concerning disease, in this case arthritis, there is of 
record no competent medical diagnosis of arthritis in service 
or for many years thereafter.  Because the medical evidence 
of record does not indicate a diagnosis of arthritis until 
over four decades after the veteran left service, the 
presumptive provisions found in 38 C.F.R. §§ 3.307 
and 3.309(a) are not for application.  

The veteran has provided his own sworn testimony and has also 
provided a lay statement from a former comrade, both 
indicating that the veteran was diagnosed with lumbar 
arthritis during service.  Additionally, the February 1998 VA 
medical examination contains the examiner's transcription of 
the veteran's report of his in-service diagnosis of lumbar 
arthritis.  

The Board has considered the veteran's contentions and report 
of the in-service diagnosis and has reviewed the veteran's 
service medical records.  The medical records from October 
1951 indicate a referral for an x-ray due to "possible" 
lumbar arthritis.  However, the radiological report from 
October 1951 indicates that the x-ray subsequently excluded 
the possible diagnosis.  There is not of record competent 
medical evidence of an in-service diagnosis of lumbar 
arthritis.  

On this point, the Board places greater weight of probative 
value on the negative service medical records than it does on 
the recollections of the veteran and his comrade.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
claimant];
 see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  It 
appears that their recollections may have dimmed with time.  
The Board has no doubt that arthritis was suspected during 
service, and this may be where the veteran got the idea that 
arthritis had been diagnosed.  However, a review of the 
service medical records clearly demonstrates that arthritis 
was not diagnosed during service.     

The VA examiner's recordation of the veteran's report of an 
otherwise undocumented diagnosis is not medical evidence of 
that diagnosis.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Turning to the matter of in-service injury, it is undisputed 
that the veteran complained of and was treated for low back 
pain during service.  Accordingly, element (2) has been 
satisfied to that extent.  

With respect to element (3), medical nexus, in April 2004, 
the VA examiner was asked to provide a nexus opinion between 
the veteran's back current disability and his complaints of 
low back pain during service.  Dr. D. concluded that the 
current
degenerative arthritis was not as least as likely as not 
related to his military service.  There is no competent 
medical opinion to the contrary.  The February 1998 VA 
examiner did not offer a nexus opinion, and the October 1996 
private physician did not comment on the etiology of the 
veteran's lumbar arthritis.  

As has been discussed by the Board in connection with the 
VCAA, above, the veteran was accorded the opportunity to 
submit a competent medical nexus opinion.  He did not do so.  
To the extent himself and the persons who submitted lay 
statements are attempting to ascribe his current back 
disability to his service, it is now well established that 
laypersons without medical training are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 

If no chronic disability was diagnosed in service, a claim 
can still be substantiated if continuity of symptomatology is 
demonstrated after service.  See 38 C.F.R. § 3.303(b) and 
Savage v. Gober, 10 Vet. App. 488 (1997).  However, in this 
case, the medical evidence does not document onset of post-
service low back symptoms until 1996, approximately four 
decades after service.  Moreover, in Voerth v. West, 13 Vet. 
App. 117 (1999), the Court stated that it clearly held in 
Savage that the continuity of symptomatology provisions of 
section 3.303 do not relieve a claimant of the burden of 
providing a medical nexus.  As discussed above, such medical 
nexus evidence is lacking in this case.

In short, there is not of record competent medical nexus 
evidence linking the veteran's current low back disability to 
service.  Hickson element (3) has not been satisfied, and the 
veteran's claim fails on that basis.  

In summary, for reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, the benefit sought on 
appeal is denied.  


ORDER

Entitlement to service connection for a back disability is 
denied.  




	                        
____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


